


Exhibit 10.1

 

uniQure N.V.

 

2014 Share Incentive Plan

 

(Amended and Restated effective as of June 15, 2016)

 

1.                                      Purpose

 

The purpose of this 2014 Share Incentive Plan, as herein amended and restated
(the “Plan”) of uniQure N.V., a public limited company incorporated under the
laws of the Netherlands (the “Company”), is to advance the interests of the
Company’s shareholders by enhancing the Company’s ability to attract, retain and
motivate persons who are expected to make important contributions to the Company
and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to better align the interests of
such persons with those of the Company’s shareholders. Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future parent or subsidiary corporations as defined in Sections
424(e) or (f) of the U.S. Internal Revenue Code of 1986, as amended, and any
regulations thereunder (the “Code”) and any other business venture (including,
without limitation, joint venture or limited liability company) in which the
Company has a controlling interest, as determined by the Board of Directors of
the Company (the “Board”). The Plan was initially effective as of January 9,
2014 and was amended and restated effective as of June 10, 2015. This amended
and restated Plan will be effective as of June 15, 2016, subject to the approval
of the Company’s shareholders (the “Amendment Effective Date”).

 

Changes made pursuant to this amendment and restatement shall only apply to
Awards granted on or after the Amendment Effective Date. Awards granted prior to
the Amendment Effective Date shall continue to be governed by the applicable
Award agreements and the terms of the Plan, without giving effect to changes
made pursuant to this amendment and restatement, and the Board shall administer
such Awards in accordance with the Plan, without giving effect to changes made
pursuant to this amendment and restatement.

 

2.                                      Eligibility

 

All of the Company’s employees, managing directors and supervisory directors, as
well as consultants and advisors to the Company (as such terms are defined and
interpreted for purposes of Form S-8 under the Securities Act of 1933, as
amended (the “Securities Act”), or any successor form) are eligible to be
granted Awards under the Plan. Eligibility to participate in the Plan shall be
determined at the sole discretion of the Board. Each person who is granted an
Award under the Plan is deemed a “Participant.” “Award” means Options (as
defined in Section 5), SARs (as defined in Section 6), Restricted Shares (as
defined in Section 7), Restricted Share Units (as defined in Section 7) and
Other Share-Based Awards (as defined in Section 8).

 

3.                                      Administration and Delegation

 

(a)                                 Administration by the Board. The Plan will
be administered by the Board. The Board shall have authority to grant Awards and
to adopt, amend and repeal such administrative rules, guidelines and practices
relating to the Plan as it shall deem advisable. The Board may

 

--------------------------------------------------------------------------------


 

construe and interpret the terms of the Plan and any Award agreements entered
into under the Plan. The Board may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem expedient and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award.

 

(b)                                 Appointment of Committees. To the extent
permitted by applicable law, the Board may delegate any or all of its powers
under the Plan to one or more committees or subcommittees of the Board (a
“Committee”). All references in the Plan to the “Board” shall mean the Board or
a Committee of the Board to the extent that the Board’s powers or authority
under the Plan have been delegated to such Committee.

 

4.                                      Shares Available for Awards

 

(a)                                 Number of Shares; Share Counting.

 

(1)                                 Authorized Number of Shares. Subject to
adjustment under Section 9, the aggregate number of ordinary shares (€0.05 par
value per share) of the Company (the “Ordinary Shares”) that may be issued on or
after the Amendment Effective Date with respect to Awards granted under the Plan
shall not exceed 5,601,471.

 

(2)                                 Share Counting. For purposes of counting the
number of shares available for the grant of Awards under the Plan:

 

(A)                               the gross number of Ordinary Shares covered by
SARs shall be counted against the number of shares available for the grant of
Awards under the Plan; provided, however, that (i) SARs that may be settled only
in cash shall not be so counted and (ii) if the Company grants a SAR in tandem
with an Option for the same number of Ordinary Shares and provides that only one
such Award may be exercised (a “Tandem SAR”), only the shares covered by the
Option, and not the shares covered by the Tandem SAR, shall be so counted, and
the expiration of one in connection with the other’s exercise will not restore
shares to the Plan;

 

(B)                               if any Award (i) expires or is terminated,
surrendered or canceled without having been fully exercised or is forfeited in
whole or in part (including as the result of Ordinary Shares subject to such
Award being repurchased by the Company at the original issuance price pursuant
to a contractual repurchase right) or (ii) results in any Ordinary Shares not
being issued (including as a result of a SAR that was settleable either in cash
or in shares actually being settled in cash), the unused Ordinary Shares covered
by such Award shall again be available for the grant of Awards; provided,
however, that (1) in the case of Incentive Share Options, the foregoing shall be
subject to any limitations under the Code, (2) in the case of the exercise of a
SAR, the number of shares counted against the shares available under the Plan
shall be the gross number of shares subject to the SAR multiplied by the
percentage of the SAR actually exercised, regardless of the number of shares
actually used to settle such SAR upon exercise and (3) the shares covered by a
Tandem SAR shall not again become available for grant upon the expiration or
termination of such Tandem SAR; and

 

2

--------------------------------------------------------------------------------


 

(C)                               Ordinary Shares delivered (either by actual
delivery, attestation, or net exercise) to the Company by a Participant to
(i) purchase Ordinary Shares upon the exercise of an Award or (ii) satisfy tax
withholding obligations with respect to Options and SARs (including shares
retained from the Option or SAR creating the tax obligation) shall not be added
back to the number of shares available for the future grant of Awards.

 

(b)                                 Substitute Awards. In connection with a
merger or consolidation of an entity with the Company or the acquisition by the
Company of property or stock of an entity, the Board may grant Awards in
substitution for any options or other share or share-based awards granted by
such entity or an affiliate thereof. Substitute Awards may be granted on such
terms as the Board deems appropriate in the circumstances, notwithstanding any
limitations on Awards contained in the Plan. Substitute Awards shall not count
against the overall share limit set forth in Section 4(a), except as may be
required by reason of Section 422 and related provisions of the Code.

 

5.                                      Share Options

 

(a)                                 General. The Board may grant options to
purchase Ordinary Shares (each, an “Option”) and determine the number of
Ordinary Shares to be covered by each Option, the exercise price of each Option
and the conditions and limitations applicable to the exercise of each Option,
including conditions relating to applicable securities laws, as it considers
necessary or advisable.

 

(b)                                 Incentive Share Options. An Option that the
Board intends to be an “incentive stock option” as defined in Section 422 of the
Code (an “Incentive Share Option”) shall only be granted to employees of uniQure
N.V., any of uniQure N.V.’s present or future parent or subsidiary corporations
as defined in Sections 424(e) or (f) of the Code, and any other entities the
employees of which are eligible to receive Incentive Share Options under the
Code, and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. An Option that is not intended to be an
Incentive Share Option shall be designated a “Share Option.” The Company shall
have no liability to a Participant, or any other party, if an Option (or any
part thereof) that is intended to be an Incentive Share Option is not an
Incentive Share Option or if the Company converts an Incentive Share Option to a
Share Option. Awards with respect to a maximum of 200,000 Ordinary Shares may be
granted in the form of Incentive Share Options under the Plan.

 

(c)                                  Exercise Price. The Board shall establish
the exercise price of each Option and specify the exercise price in the
applicable Option agreement which shall be not less than 100% of the Fair Market
Value per Ordinary Share on the date the Option is granted; provided, however,
that if the Board approves the grant of an Option with an exercise price to be
determined on a future date, the exercise price shall be not less than 100% of
the Fair Market Value on such future date. For purposes of the Plan, unless
otherwise required by applicable law, the Fair Market Value per Ordinary Share
as of any date shall be (A) if the Ordinary Shares are readily tradeable on a
national securities exchange or other market system, either (I) or (II), as
determined by the Board on or prior to the date of grant, where (I) is the
average of the closing sales prices of the Ordinary Shares during regular
trading hours for the ten trading days following the date of grant and (II) is
the closing sales price of the Ordinary Shares during regular trading hours on
the date of grant, or (B) if the Ordinary Shares are not readily tradeable

 

3

--------------------------------------------------------------------------------


 

on a national securities exchange or other market system, the amount determined
in good faith by (or in a manner approved by) the Board (“Fair Market Value”).
Notwithstanding the foregoing (x) for purposes of any Option intended to be an
Incentive Share Option, Fair Market Value shall be determined in accordance with
the applicable provisions of Section 422 of the Code and the corresponding
regulations, (y) for purposes of any Share Option granted to a Participant who
is subject to taxation in the United States, Fair Market Value shall be
determined in accordance with the applicable provisions of Section 409A of the
Code and the corresponding regulations and (z) in no event shall the exercise
price of any Option be less than the nominal value per Ordinary Share.

 

(d)                                 Duration of Options. Each Option shall be
exercisable at such times and subject to such terms and conditions as the Board
may specify in the applicable option agreement; provided, however, that no
Option will be granted with a term in excess of 10 years.

 

(e)                                  Exercise of Options. Options may be
exercised by delivery to the Company of a notice of exercise in a form (which
may be electronic) approved by the Company, together with payment in full (in
the manner specified in Section 5(f)) of the exercise price for the number of
shares for which the Option is exercised. Ordinary Shares subject to the Option
will be delivered by the Company as soon as practicable following exercise.

 

(f)                                   Payment Upon Exercise. Ordinary Shares
purchased upon the exercise of an Option granted under the Plan shall be paid
for as follows:

 

(1)                                 By wire transfer, in cash or by check,
payable to the order of the Company;

 

(2)                                 except as may otherwise be provided in the
applicable Option agreement or approved by the Board, in its sole discretion, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;

 

(3)                                 to the extent provided for in the applicable
Option agreement or approved by the Board, in its sole discretion, by delivery
(either by actual delivery or attestation) of Ordinary Shares owned by the
Participant valued at their Fair Market Value, provided (i) such method of
payment is then permitted under applicable law, (ii) such Ordinary Shares, if
acquired directly from the Company, were owned by the Participant for such
minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Ordinary Shares are not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

 

(4)                                 to the extent provided for in the applicable
Share Option agreement or approved by the Board in its sole discretion, by
delivery of a notice of “net exercise” to the Company, as a result of which the
Participant would receive (i) the number of shares underlying the portion of the
Option being exercised, less (ii) such number of shares as is equal to (A) the

 

4

--------------------------------------------------------------------------------


 

aggregate exercise price for the portion of the Option being exercised divided
by (B) the Fair Market Value on the date of exercise;

 

(5)                                 to the extent permitted by applicable law
and provided for in the applicable Option agreement or approved by the Board, in
its sole discretion, by payment of such other lawful consideration as the Board
may determine; or

 

(6)                                 by any combination of the above permitted
forms of payment.

 

6.                                      Share Appreciation Rights

 

(a)                                 General. The Board may grant Awards
consisting of share appreciation rights (“SARs”) entitling the holder, upon
exercise, to receive an amount of Ordinary Shares or cash or a combination
thereof (such form to be determined by the Board) determined by reference to
appreciation, from and after the date of grant, in the Fair Market Value of an
Ordinary Share over the measurement price established pursuant to Section 6(b).
The date as of which such appreciation is determined shall be the exercise date.

 

(b)                                 Measurement Price. The Board shall establish
the measurement price of each SAR and specify it in the applicable SAR
agreement. The measurement price shall not be less than 100% of the Fair Market
Value on the date the SAR is granted; provided that if the Board approves the
grant of a SAR effective as of a future date, the measurement price shall be not
less than 100% of the Fair Market Value on such future date.

 

(c)                                  Duration of SARs. Each SAR shall be
exercisable at such times and subject to such terms and conditions as the Board
may specify in the applicable SAR agreement; provided, however, that no SAR will
be granted with a term in excess of 10 years.

 

(d)                                 Exercise of SARs. SARs may be exercised by
delivery to the Company of a notice of exercise in a form (which may be
electronic) approved by the Company, together with any other documents required
by the Board.

 

7.                                      Restricted Shares; Restricted Share
Units

 

(a)                                 General. The Board may grant Awards
entitling recipients to acquire Ordinary Shares (“Restricted Shares”), subject
to the right of the Company to repurchase all or part of such shares at their
issue price or other stated or formula price (or to require forfeiture of such
shares if issued at no cost) from the recipient in the event that conditions
specified by the Board in the applicable Award are not satisfied prior to the
end of the applicable restriction period or periods established by the Board for
such Award. The Board may also grant Awards entitling the recipient to receive
Ordinary Shares or cash to be delivered at the time such Award vests
(“Restricted Share Units”) (Restricted Shares and Restricted Share Units are
each referred to herein as a “Restricted Share Award”).

 

(b)                                 Terms and Conditions for All Restricted
Share Awards. The Board shall determine the terms and conditions of a Restricted
Share Award, including the conditions for vesting and repurchase (or forfeiture)
and the issue price, if any.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Additional Provisions Relating to
Restricted Shares.

 

(1)                                 Dividends. Unless otherwise provided in the
applicable Award agreement, any dividends (whether paid in cash or shares)
declared and paid by the Company with respect to shares of Restricted Shares
(“Accrued Dividends”) shall be paid to the Participant only if and when such
shares become free from the restrictions on transferability and forfeitability
that apply to such shares. Each payment of Accrued Dividends will be made no
later than the end of the calendar year in which the dividends are paid to
shareholders of that class of shares or, if later, the 15th day of the third
month following the lapsing of the restrictions on transferability and the
forfeitability provisions applicable to the underlying shares of Restricted
Share. For the avoidance of doubt, dividends declared and paid by the Company
with respect to Restricted Shares that are subject to performance-based
restrictions on transfer and forfeitability shall be paid if and to the extent
that the restrictions on transfer and forfeitability with respect to the
underlying Restricted Shares lapse, as determined by the Board.

 

(d)                                 Additional Provisions Relating to Restricted
Share Units.

 

(1)                                 Settlement. Upon the vesting of and/or
lapsing of any other restrictions (i.e., settlement) with respect to each
Restricted Share Unit, the Participant shall be entitled to receive from the
Company the number of shares of Ordinary Shares set forth in the applicable
Award agreement or (if so provided in the applicable Award agreement) an amount
of cash equal to the Fair Market Value of one of such number of Ordinary Shares.
The Board may, in its discretion, provide that settlement of Restricted Share
Units shall be deferred, on a mandatory basis or at the election of the
Participant in a manner that complies with Section 409A of the Code.

 

(2)                                 Voting Rights. A Participant shall have no
voting rights with respect to any Restricted Share Units.

 

(3)                                 Dividend Equivalents. The Award agreement
for Restricted Share Units may provide Participants with the right to receive an
amount equal to any dividends or other distributions declared and paid on an
equal number of outstanding Ordinary Shares (“Dividend Equivalents”). Dividend
Equivalents may be paid currently or credited to an account for the Participant,
may be settled in cash and/or Ordinary Shares and may be subject to the same
restrictions as the Restricted Share Units with respect to which paid, in each
case to the extent provided in the Award agreement. Notwithstanding the
foregoing, Dividend Equivalents with respect to Restricted Share Units that are
subject to performance-based restrictions shall only be paid if and to the
extent that the restrictions with respect to the underlying Restricted Share
Units lapse, as determined by the Board.

 

8.                                      Other Share-Based Awards

 

(a)                                 General. Other Awards of Ordinary Shares,
and other Awards that are valued in whole or in part by reference to, or are
otherwise based on, Ordinary Shares or other property, may be granted hereunder
to Participants (“Other Share-Based-Awards”). Such Other Share-Based Awards
shall also be available as a form of payment in the settlement of other Awards
granted under the Plan or as payment in lieu of compensation to which a
Participant is otherwise

 

6

--------------------------------------------------------------------------------


 

entitled. Other Share-Based Awards may be paid in Ordinary Shares or cash, as
the Board shall determine.

 

(b)                                 Terms and Conditions. Subject to the
provisions of the Plan, the Board shall determine the terms and conditions of
each Other Share-Based Award, including any purchase price applicable thereto.

 

9.                                      Adjustments for Changes in Ordinary
Shares and Certain Other Events

 

(a)                                 Changes in Capitalization. In the event of
any share split, share consolidation, share dividend, recapitalization,
combination of shares, reclassification of shares, spin-off or other similar
change in capitalization or event, or any dividend or distribution to holders of
Ordinary Shares other than an ordinary cash dividend, (i) the number and class
of securities available under the Plan, (ii) the share counting rules set forth
in Section 4(a), (iii) the number and class of securities and exercise price per
share of each outstanding Option, (iv) the share and per-share provisions and
the measurement price of each outstanding SAR, (v) the number of shares subject
to and the repurchase price per share subject to each outstanding Restricted
Share Award and (vi) the share and per-share-related provisions and the purchase
price, if any, of each outstanding Restricted Share Unit or Other Share-Based
Award, shall be equitably adjusted by the Company (or substituted Awards may be
made, if applicable) in the manner determined by the Board. Without limiting the
generality of the foregoing and subject to compliance with Section 409A of the
Code, if applicable, in the event the Company effects a split of the Ordinary
Shares by means of a share dividend and the exercise price of and the number of
shares subject to an outstanding Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such share dividend shall be entitled to receive, on
the distribution date, the share dividend with respect to the Ordinary Shares
acquired upon such Option exercise, notwithstanding the fact that such shares
were not outstanding as of the close of business on the record date for such
share dividend.

 

(b)                                 Reorganization Events.

 

(1)                                 Definition. A “Reorganization Event” shall
be deemed to have occurred upon any of the following events:

 

(A)                               any person or other entity (other than any of
the Company’s subsidiaries or any employee benefit plan sponsored by the Company
or any of its subsidiaries), including any person as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), becomes the beneficial owner, as defined in Rule 13d-3 under
the Exchange Act, directly or indirectly, of more than 50% of the total combined
voting power of all classes of capital stock of the Company normally entitled to
vote for the election of directors of the Company (the “Voting Stock”);

 

(B)                               consummation of the sale of all or
substantially all of the property or assets of the Company; or

 

(C)                               consummation of a consolidation or merger of
the Company with another corporation (other than with any of the Company’s
subsidiaries), which results in the

 

7

--------------------------------------------------------------------------------


 

stockholders of the Company immediately before the occurrence of the
consolidation or merger owning, in the aggregate, less than 51% of the Voting
Stock of the surviving entity.

 

Notwithstanding the foregoing, the Board may provide for a different definition
of “Change in Control” in an Award agreement if it determines that such
different definition is necessary or appropriate, including without limitation,
to comply with the requirements of Section 409A of the Code.

 

(2)                                 Consequences of a Reorganization Event on
Awards.

 

(A)                               In connection with a Reorganization Event
where the Company is not the surviving corporation (or survives only as a
subsidiary of another corporation), unless the Board determines otherwise, all
outstanding Awards that are not exercised or paid at the time of the
Reorganization Event shall be assumed by, or replaced with Awards that have
comparable terms by, the surviving corporation (or a parent or subsidiary of the
surviving corporation). After a Reorganization Event, references to the
“Company” as they relate to employment matters shall include the successor
employer, unless the Board provides otherwise.

 

(B)                               Unless the Award agreement provides otherwise,
if a Participant’s employment or other service is terminated by the Company
without cause (as determined by the Board) upon or within 12 months following a
Reorganization Event, the Participant’s outstanding Awards shall become fully
exercisable and any restrictions on such Awards shall lapse as of the date of
such termination; provided that if the restrictions on any such Awards is based,
in whole or in part, on performance, the applicable Award agreement shall
specify how the portion of the Award that becomes vested pursuant to this
Section 9(b)(2) shall be calculated.

 

(C)                               In connection with a Reorganization Event, if
all outstanding Awards are not assumed by, or replaced with Awards that have
comparable terms by, the surviving corporation (or a parent or subsidiary of the
surviving corporation), the Board may take any one or more of the following
actions as to all or any (or any portion of) outstanding Awards on such terms as
the Board determines without the consent of any Participant (except to the
extent specifically provided otherwise in an applicable Award agreement or
another agreement between the Company and the Participant): (i) upon written
notice to a Participant, provide that all of the Participant’s unexercised
and/or unvested Awards will terminate immediately prior to the consummation of
such Reorganization Event unless exercised by the Participant (to the extent
then exercisable) within a specified period following the date of such notice,
(ii) provide that outstanding Awards shall become exercisable, realizable, or
deliverable, or restrictions applicable to an Award shall lapse, in whole or in
part prior to or upon such Reorganization Event, (iii) in the event of a
Reorganization Event under the terms of which holders of Ordinary Shares will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event (the “Acquisition Price”), make or provide for a cash
payment to Participants with respect to each Award held by a Participant equal
to (I) the number of shares of Ordinary Shares subject to the vested portion of
the Award (after giving effect to any acceleration of vesting that occurs upon
or immediately prior to such Reorganization Event) multiplied by (II) the
excess, if any, of (x) the Acquisition Price over (y) the exercise, measurement
or purchase price of such Award and any applicable tax withholdings, in exchange
for the termination of such Award, (iv) provide that, in connection with a
liquidation

 

8

--------------------------------------------------------------------------------


 

or dissolution of the Company, Awards shall convert into the right to receive
liquidation proceeds (if applicable, net of the exercise, measurement or
purchase price thereof and any applicable tax withholdings) and (v) any
combination of the foregoing. In taking any of the actions permitted under this
Section 9(b)(2), the Board shall not be obligated by the Plan to treat all
Awards, all Awards held by a Participant, or all Awards of the same type,
identically. Such surrender, termination or payment shall take place as of the
date of the Reorganization Event or such other date as the Board may specify.
Without limiting the foregoing, (1) if the per share Acquisition Price does not
exceed the per share Option exercise price or SAR measurement price, as
applicable, the Company shall not be required to make any payment to the
Participant upon surrender of the Option or SAR and (2) upon the occurrence of a
Reorganization Event involving the liquidation or dissolution of the Company,
except to the extent specifically provided to the contrary in the instrument
evidencing any Restricted Shares or any other agreement between a Participant
and the Company, all restrictions and conditions on all Restricted Shares then
outstanding shall automatically be deemed terminated or satisfied.

 

(D)                               Notwithstanding the foregoing in this
Section 9(b)(2), in the case of outstanding Restricted Share Units that are
subject to Section 409A of the Code: (i) if the applicable Restricted Share Unit
agreement provides that the Restricted Share Units shall be settled upon a
“change in control event” within the meaning of U.S. Treasury Regulation
Section 1.409A-3(i)(5)(i), and the Reorganization Event constitutes such a
“change in control event”, then no assumption or substitution shall be permitted
pursuant to Section 9(b)(2)(A) and the Restricted Share Units shall instead be
settled in accordance with the terms of the applicable Restricted Share Unit
agreement; and (ii) the Board may only undertake the actions set forth in
clauses (ii), (iii) or (iv) of Section 9(b)(2)(C) if the Reorganization Event
constitutes a “change in control event” as defined under U.S. Treasury
Regulation Section 1.409A-3(i)(5)(i) and such action is permitted or required by
Section 409A of the Code; if the Reorganization Event is not a “change in
control event” as so defined or such action is not permitted or required by
Section 409A of the Code, and the acquiring or succeeding corporation does not
assume or substitute the Restricted Share Units pursuant to Section 9(b)(2)(A),
then the unvested Restricted Share Units shall terminate immediately prior to
the consummation of the Reorganization Event without any payment in exchange
therefor.

 

(E)                                For purposes of Section 9(b)(2)(A), an Award
(other than Restricted Shares) shall be considered assumed if, following
consummation of the Reorganization Event, such Award confers the right to
purchase or receive pursuant to the terms of such Award, for each Ordinary Share
subject to the Award immediately prior to the consummation of the Reorganization
Event, the consideration (whether cash, securities or other property) received
as a result of the Reorganization Event by holders of Ordinary Shares for each
Ordinary Share held immediately prior to the consummation of the Reorganization
Event (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Ordinary
Shares); provided, however, that if the consideration received as a result of
the Reorganization Event is not solely ordinary shares or common stock of the
acquiring or succeeding corporation (or an affiliate thereof), the Company may,
with the consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise or settlement of the Award to
consist solely of such number of ordinary shares or common stock of the
acquiring or succeeding corporation (or an affiliate thereof) that the Board
determined to be equivalent in value (as of the date of such determination or
another date

 

9

--------------------------------------------------------------------------------

 

specified by the Board) to the per share consideration received by holders of
outstanding Ordinary Shares as a result of the Reorganization Event.

 

10.                               General Provisions Applicable to Awards

 

(a)                                 Transferability of Awards. Awards shall not
be sold, assigned, transferred, pledged or otherwise encumbered by the person to
whom they are granted, either voluntarily or by operation of law, except by will
or the laws of descent and distribution applicable to such Participant or, other
than in the case of an Incentive Share Option, pursuant to a qualified domestic
relations order, and, during the life of the Participant, shall be exercisable
only by the Participant; provided, however, that the Board may permit or provide
in an Award for the gratuitous transfer of the Award by the Participant to or
for the benefit of any immediate family member, family trust or other entity
established for the benefit of the Participant and/or an immediate family member
thereof if the Company would be eligible to use a Form S-8 under the Securities
Act for the registration of the sale of the Ordinary Shares subject to such
Award to such proposed transferee; provided further, that the Company shall not
be required to recognize any such permitted transfer until such time as such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument in form and substance satisfactory to the Company
confirming that such transferee shall be bound by all of the terms and
conditions of the Award. References to a Participant, to the extent relevant in
the context, shall include references to authorized transferees. For the
avoidance of doubt, nothing contained in this Section 10(a) shall be deemed to
restrict a transfer to the Company.

 

(b)                                 Documentation. Each Award shall be evidenced
in such form (written, electronic or otherwise) as the Board shall determine.
Each Award may contain terms and conditions in addition to those set forth in
the Plan.

 

(c)                                  Board Discretion. Except as otherwise
provided by the Plan, each Award may be made alone or in addition or in relation
to any other Award. The terms of each Award need not be identical, and the Board
need not treat Participants uniformly.

 

(d)                                 Termination of Status. The Board shall
determine the effect on an Award of the disability, death, termination or other
cessation of employment, authorized leave of absence or other change in the
employment or other status of a Participant and the extent to which, and the
period during which, the Participant, or the Participant’s legal representative,
conservator, guardian or Designated Beneficiary, may exercise rights under the
Award. “Designated Beneficiary” means (i) the beneficiary designated, in a
manner determined by the Board, by a Participant to receive amounts due or
exercise rights of the Participant in the event of the Participant’s death or
(ii) in the absence of an effective designation by a Participant, the
Participant’s estate.

 

(e)                                  Withholding. The Participant must satisfy
all applicable Dutch, United States and other applicable national, federal,
state, and local or other income, national insurance, social and employment tax
withholding obligations before the Company will deliver or otherwise recognize
ownership of Ordinary Shares under an Award. The Company may decide to satisfy
the withholding obligations through additional withholding on salary or wages.
If the Company elects not to or cannot withhold from other compensation, the
Participant must pay the Company

 

10

--------------------------------------------------------------------------------


 

the full amount, if any, required for withholding or have a broker tender to the
Company cash equal to the withholding obligations. Payment of withholding
obligations is due before the Company will issue any shares on exercise, vesting
or release from forfeiture of an Award or at the same time as payment of the
exercise or purchase price, unless the Company determines otherwise. If provided
for in an Award or approved by the Board in its sole discretion, a Participant
may satisfy such tax obligations in whole or in part by delivery (either by
actual delivery or attestation) of Ordinary Shares, including shares retained
from the Award creating the tax obligation, valued at their Fair Market Value;
provided, however, except as otherwise provided by the Board, that the total tax
withholding where shares are being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for Dutch, United States and other applicable
national, federal and state tax purposes, including payroll taxes, that are
applicable to such supplemental taxable income). Shares used to satisfy tax
withholding requirements cannot be subject to any repurchase, forfeiture,
unfulfilled vesting or other similar requirements.

 

(f)                                   Amendment of Award. Subject to
Section 11(c), the Board may amend, modify or terminate any outstanding Award,
including but not limited to, substituting therefor another Award of the same or
a different type, changing the date of exercise or realization, and converting
an Incentive Share Option to a Share Option. The Participant’s consent to such
action shall be required unless (i) the Board determines that the action, taking
into account any related action, does not materially and adversely affect the
Participant’s rights under the Plan or (ii) the change is permitted under
Section 9.

 

(g)                                  Conditions on Delivery of Ordinary Shares.
The Company will not be obligated to deliver any Ordinary Shares pursuant to the
Plan or to remove restrictions from shares previously issued or delivered under
the Plan until (i) all conditions of the Award have been met or removed to the
satisfaction of the Company, (ii) in the opinion of the Company’s counsel, all
other legal matters in connection with the issuance and delivery of such shares
have been satisfied, including any applicable securities laws and regulations
and any applicable stock exchange or stock market rules and regulations, and
(iii) the Participant has executed and delivered to the Company such
representations or agreements as the Company may consider appropriate to satisfy
the requirements of any applicable laws, rules or regulations.

 

(h)                                 Acceleration. Notwithstanding Section 10(i),
the Board may at any time provide that any Award shall become immediately
exercisable in whole or in part, free of some or all restrictions or conditions,
or otherwise realizable in whole or in part, as the case may be.

 

(i)                                     Minimum Vesting. Awards granted under
the Plan shall vest or become exercisable over a period that is not less than
one year from the date of grant. Subject to any adjustments made in accordance
with Section 9(a) above, up to 5% of the Ordinary Shares subject to the share
reserve set forth in Section 4(a)(1) may be granted without regard to the
minimum vesting requirement of this Section 10(i).

 

11.                               Miscellaneous

 

(a)                                 No Right To Employment or Other Status. No
person shall have any claim or right to be granted an Award by virtue of the
adoption of the Plan, and the grant of an Award

 

11

--------------------------------------------------------------------------------


 

shall not be construed as giving a Participant the right to continued employment
or any other relationship with the Company. The Company expressly reserves the
right at any time to dismiss or otherwise terminate its relationship with a
Participant free from any liability or claim under the Plan, except as expressly
provided in the applicable Award. This Plan will not be considered a part of any
employment agreement in force between the Participant and the Company and/or a
group company. The grant of an Award does not qualify as an employment condition
and shall not be included in the calculation of any severance payment or any
other payments in connection with the Participant’s employment agreement or the
termination thereof. The granting of an Award or the vesting thereof does not in
any way affect the scope or level of the Participant’s pension rights, pension
entitlements and/or of any other entitlements vis-a-vis the Company and/or a
group company. The granting of an Award is at the sole discretion of the Board
and does not entitle the Participant to any future Awards.

 

(b)                                 No Rights As Shareholder. Subject to the
provisions of the applicable Award, no Participant or Designated Beneficiary
shall have any rights as a shareholder with respect to any Ordinary Shares to be
distributed with respect to an Award until becoming the record holder of such
shares.

 

(c)                                  No Repricing. Except in connection with a
corporate transaction involving the Company (including, without limitation, any
stock dividend, distribution (whether in the form of cash, Ordinary Shares,
other securities or property), stock split, extraordinary cash dividend,
recapitalization, change in control, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Ordinary Shares or
other securities, or similar transactions), the Company may not, without
obtaining shareholder approval, (i) amend the terms of outstanding Options or
SARs to reduce the exercise price of such outstanding Options or measurement
price of such SARs, (ii) cancel outstanding Options or SARs in exchange for
Options or SARs with an exercise price or measurement price, as applicable, that
is less than the exercise price or measurement price of the original Options or
SARs or (iii) cancel outstanding Options or SARs with an exercise price or
measurement price, as applicable, above the current stock price in exchange for
cash or other securities.

 

(d)                                 Effective Date and Term of Plan. The Plan
became effective on January 9, 2014, which is the date the Plan is approved by
the Company’s shareholders (the “Effective Date”). No Awards shall be granted
under the Plan after the expiration of 10 years from the Effective Date, but
Awards previously granted may extend beyond that date.

 

(e)                                  Amendment of Plan. Subject to
Section 11(c), the Board may amend, suspend or terminate the Plan or any portion
thereof at any time provided that no amendment that would require shareholder
approval under the rules of the NASDAQ Stock Market may be made effective unless
and until the Company’s shareholders approve such amendment. In addition, if at
any time the approval of the Company’s shareholders is required as to any other
modification or amendment under Section 422 of the Code or any successor
provision with respect to Incentive Share Options, the Board may not effect such
modification or amendment without such approval. Unless otherwise specified in
the amendment, any amendment to the Plan adopted in accordance with this
Section 11(e) shall apply to, and be binding on the holders of, all Awards
outstanding under the Plan at the time the amendment is adopted, provided the
Board determines that such amendment, taking into account any related action,
does not materially and adversely

 

12

--------------------------------------------------------------------------------


 

affect the rights of Participants under the Plan. No Award shall be made that is
conditioned upon shareholder approval of any amendment to the Plan unless the
Award provides that (i) it will terminate or be forfeited if shareholder
approval of such amendment is not obtained within no more than 12 months from
the date of grant and (ii) it may not be exercised or settled (or otherwise
result in the issuance of Ordinary Shares) prior to such shareholder approval.

 

(f)                                   Authorization of Sub-Plans. The Board may
from time to time establish one or more sub-plans under the Plan for purposes of
satisfying applicable securities, tax or other laws of various jurisdictions.
The Board shall establish such sub-plans by adopting supplements to the Plan
containing (i) such limitations on the Board’s discretion under the Plan as the
Board deems necessary or desirable or (ii) such additional terms and conditions
not otherwise inconsistent with the Plan as the Board shall deem necessary or
desirable. All supplements adopted by the Board shall be deemed to be part of
the Plan, but each supplement shall apply only to Participants within the
affected jurisdiction and the Company shall not be required to provide copies of
any supplement to Participants in any jurisdiction which is not the subject of
such supplement.

 

(g)                                  Compliance with Section 409A of the Code.
Except as provided in individual Award agreements initially or by amendment, if
and to the extent (i) any portion of any payment, compensation or other benefit
provided to a Participant pursuant to the Plan in connection with his or her
employment termination constitutes “nonqualified deferred compensation” within
the meaning of Section 409A of the Code and (ii) the Participant is a specified
employee as defined in Section 409A(a)(2)(B)(i) of the Code, in each case as
determined by the Company in accordance with its procedures, by which
determinations the Participant (through accepting the Award) agrees that he or
she is bound, such portion of the payment, compensation or other benefit shall
not be paid before the day that is six months plus one day after the date of
“separation from service” (as determined under Section 409A of the Code) (the
“New Payment Date”), except as Section 409A of the Code may then permit. The
aggregate of any payments that otherwise would have been paid to the Participant
during the period between the date of separation from service and the New
Payment Date shall be paid to the Participant in a lump sum on such New Payment
Date, and any remaining payments will be paid on their original schedule.

 

The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A of the Code but do
not to satisfy the conditions of that section.

 

(h)                                 Limitations on Liability. Notwithstanding
any other provisions of the Plan, no individual acting as a supervisory
director, managing director, employee or agent of the Company will be liable to
any Participant, former Participant, spouse, beneficiary, or any other person
for any claim, loss, liability, or expense incurred in connection with the Plan,
nor will such individual be personally liable with respect to the Plan because
of any contract or other instrument he or she executes in his or her capacity as
a supervisory director, managing director, employee or agent of the Company. The
Company will indemnify and hold harmless each supervisory director, managing
director, employee or agent of the Company to whom any duty or power relating to
the administration or interpretation of the Plan has been or will be delegated,
against any cost or expense (including attorneys’ fees) or liability (including
any sum paid in

 

13

--------------------------------------------------------------------------------


 

settlement of a claim with the Board’s approval) arising out of any act or
omission to act concerning the Plan unless arising out of such person’s own
fraud or bad faith.

 

(i)                                     Data Protection. The Participant hereby
fully consents to the processing and transfer of all relevant data in the
context of the administration of this Plan and the Award Agreement. The
Participant shall keep the Company fully informed of any changes in the relevant
data.

 

(j)                                    Share Trading, Recoupment and Other
Policies. All Awards made under the Plan shall be subject to any applicable
clawback and recoupment policies, share trading policies and other policies that
may be implemented by the Board from time to time, including, without
limitation, the Company’s right to recover Awards, Ordinary Shares or any gains
upon the sale of Ordinary Shares issued under the Plan in the event of a
financial restatement due in whole or in part to fraud or misconduct by one or
more of the Company’s executives or in the event a Participant violates any
applicable restrictive covenants in favor of the Company to which the
Participant is subject.

 

(k)                                 Governing Law. The provisions of the Plan
and all Awards made hereunder shall be governed by and interpreted in accordance
with the laws of the Netherlands, excluding choice-of-law principles of the law
of such state that would require the application of the laws of a jurisdiction
other than the Netherlands. Any disputes arising out of or in connection with
the Plan shall, to the extent permitted by law, be submitted exclusively to the
competent court of Amsterdam, the Netherlands.

 

14

--------------------------------------------------------------------------------
